DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are currently pending in this application. 
Claims 3, 7-8 and 10-17 are canceled by Examiner’s Amendment included in this Notice of Allowability. Claim 2 is amended by Examiner’s amendment to delete non-elected subject matter. 
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.
Information Disclosure Statement

	Applicant’s Information Disclosure Statement, filed on April 25, 2022 has been considered. Please refer to Applicant’s copies of the 1449 submitted herewith.
Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Martha Cassidy, on April 29, 2022. 
The application has been amended as follows: 

Please, replace the claims with the following:
------- 1. (Original) A deuterated GABAAs-NAM compound according to Formula I: 
    PNG
    media_image1.png
    149
    241
    media_image1.png
    Greyscale
 
                            Formula I 
wherein R1, R2, and R3 each independently are H or D, with the proviso that at least one of R1, R2 and R3 is D, and wherein R4 and Rs each independently are H or D.  

2. (Currently amended) [[A]]The GABAA5-NAM compound
    PNG
    media_image2.png
    19
    764
    media_image2.png
    Greyscale
 

3. (Canceled) 2  
4. (Original) The deuterated GABAA5-NAM compound of claim 1 according to Formula II: 
    PNG
    media_image3.png
    148
    244
    media_image3.png
    Greyscale

Formula II.  

5. (Original) A deuterated Basmisanil compound of claim 1 which is synthesized by: (a) treating (3-(4-fluorophenyl)-5-methylisoxazol-4-yl)methanol with a base or under basic conditions in the presence of a deuterium donor or followed by a deuterium donor; (b) adding the product of step (a) to 6-chloronicotinonitrile or methyl 6-chloronicotinate; (c) hydrolyzing the product of step (b) to the carboxylic acid; and (d) amide coupling the product of step (c) with thiomorpholine 1,1-dioxide or a salt thereof.  

6. (Original) The compound of claim 4 wherein the deuterium donor is D2O or CD3OD.  

7-8. (Canceled)  
  
9. (Original) A deuterated GABAA5-NAM compound of claim 1 which has a longer biological half-life when administered to a mammal than a non-deuterated compound of the same structure.  

10-17. (Canceled) ------

Reasons for Allowance

The remarks and RCE filed on April 25, 2022 were fully considered and entered into the application.
 In regards to the objections to claims 2 and 16, the objection is withdrawn in view of the amendments filed on December 28, 2021.
Claims 1, 2, 4-6 and 9 directed to a deuterated product of Formula I, 
    PNG
    media_image4.png
    183
    254
    media_image4.png
    Greyscale
were previously allowed. The closest prior art is US Patent Publication No. 2016/0354315. None of the published products anticipated, or rendered obvious, the products as described in the claims.
Therefore, claims 1, 2, 4-6 and 9 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-F 7:00AM- 3:30PM.
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626